internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc intl br5 plr-121421-98 date date bank country a date a date b date c date d date e date f city a city b r percent dear this is in reply to a letter dated date a requesting rulings under sec_864 sec_882 and sec_884 of the internal_revenue_code_of_1986 the code additional information was submitted in letters dated date b and date c the information submitted for consideration is substantially as set forth below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification upon examination bank is a publicly-held international banking institution incorporated under the laws of country a bank maintains offices in various countries and is represented in the major financial centers around the world currently bank has a representative office in the united_states bank previously had a u s branch office in city a and u s agency in cc intl br5 plr-121421-98 city b through which bank was engaged in the active_conduct_of_a_banking_financing_or_similar_business within the meaning of sec_1_864-4 of the income_tax regulations regulations these operations were closed during bank's tax_year ending date d during the tax_year ending on date d bank converted its banking license in city a to a licensed representative office bank is an accrual basis taxpayer and has filed a u s income_tax return for a foreign_corporation form 1120f with the internal_revenue_service center in philadelphia to report income effectively connected with its u s banking trade_or_business for tax years prior to date d based on its fiscal_year end of date e pursuant to its surrender of its u s branch and agency licenses during its year ending date d bank voluntarily withdrew from its u s banking business and currently represents that it no longer conducts or participates in any income producing business activities in the united_states prior to terminating its u s business certain money market assets securities and customer loans transferred assets that were booked at bank's u s branch were transferred to and booked at bank's head office in country a bank represents that either none or a de minimus amount of securities described in sec_1_864-4 of the regulations comprise the portfolio of transferred assets and that if the transferred assets represented all of the assets of a continuing u s banking_financing_or_similar_business that all of the interest_income gain_or_loss with respect to such assets would be effectively connected under sec_1 c ii or sec_1_864-6 in addition certain off-balance sheet items were also transferred to and recorded as off-balance sheet items of bank's head office income gains and losses on the transferred assets and transferred off-balance sheet items will continue to be recorded on the books of the bank's head office until such assets either mature are sold or the contracts are terminated as the case may be bank represents that u s personnel actively and materially participated in soliciting negotiating or performing activities related to the acquisition of the transferred assets and the transferred off-balance sheet items prior to the termination of bank's u s operations and withdrawal from business in the united_states bank continued to treat these transferred assets as attributable to bank’s u s office under sec_1 c iii and thus treated all income from the loans as effectively connected to bank's u s banking trade_or_business while they were booked and managed in bank’s home_office bank represents that for an initial period after the u s banking branch and agency licenses were surrendered the newly established representative office actively and materially participated in the sale of transferred assets to willing buyers but that as of date d all sales activities of the representative office have ceased bank represents that as of date d the representative office does not engage in any income producing activity and serves only as a liaison for all u s federal and local regulatory examinations of bank and only to administer the preparation and maintenance of any u s books_and_records as well as the filing of all business reports and tax returns cc intl br5 plr-121421-98 requested ruling for tax years beginning after date d bank has requested that income with respect to the transferred assets and gains and losses realized with respect to the disposition of the transferred assets be treated as effectively connected with the conduct_of_a_trade_or_business within the united_states during such period that bank is not actually engaged in the active_conduct_of_a_trade_or_business within the united_states for years in which bank does not engage in a u s trade_or_business sec_864 of the code provides in relevant part that for purposes of the code no income gain_or_loss shall be treated as effectively connected with the conduct_of_a_trade_or_business within the united_states except as provided in sec_864 or c or in sec_871 or sec_882 and e of the code sec_871 provides an election to nonresident individuals to treat income derived from real_property located in the united_states as effectively connected with the conduct of a u s trade_or_business_within_the_united_states sec_882 provides a similar election to foreign_corporations sec_882 provides a special rule for banks created or organized in or under the law of a possession_of_the_united_states and which carries on a banking business in a possession_of_the_united_states to treat interest_income that is not exempt portfolio_interest as defined in sec_881 as effectively connected with a u s trade_or_business bank is a foreign_corporation that is not organized in or under the laws of a possession_of_the_united_states and income with respect to the transferred assets will not be income from real_property located in the united_states therefore during the period that bank does not engage in a u s trade_or_business income with respect to the transferred assets will only be treated as effectively connected to a u s trade_or_business if it is income described in sec_864 or c a interest on transferred assets sec_864 of the code provides that income or gain which is taken into account for any taxable_year by a foreign_corporation but is attributable to a sale_or_exchange of property or the performance of services or any other transaction in any other taxable_year will be taxable as if such income or gain were taken into account in such other taxable_year and without regard to the requirement that the taxpayer be engaged in a u s trade_or_business in the year in which the income or gain is taken into account interest_income on the transferred assets is attributable to the loan transactions any other transaction that occurred while bank was engaged in a u s trade_or_business accordingly sec_864 will apply to interest on the transferred assets accounted for by bank in years beginning after date d so long as the interest would have been treated as effectively connected with the conduct of a u s trade_or_business prior to date d cc intl br5 plr-121421-98 interest from a security which is a capital_asset and from sources within the united_states is generally treated as effectively connected with the conduct of a banking_financing_or_similar_business if the underlying_security is attributable to a u s office sec_1_864-4 of the regulations for purposes of sec_1_864-4 a security that may give rise to income_from_sources_within_the_united_states is defined as any bill note bond debenture or other evidence_of_indebtedness or any evidence of an interest in or right to subscribe to or purchase any of the foregoing items sec_1_864-4 of the regulations bank represents that all of the transferred assets that may give rise to income_from_sources_within_the_united_states are assets described in sec_1_864-4 a security is attributable to a u s office if the u s office actively and materially participates in soliciting negotiating or performing other activities required to arrange the acquisition of the security sec_1_864-4 of the regulations bank represents that its former u s banking branch office actively and materially participated in soliciting negotiating or performing other activities required to acquire the transferred assets and that during the period that bank was engaged in a banking_financing_or_similar_business in the united_states it treated the u s source interest_income with respect to the transferred assets as effectively connected to its u s trade_or_business under sec_1_864-4 income derived by a nonresident individual or foreign_corporation from sources without the united_states is treated as effectively connected with the conduct of a banking_financing_or_similar_business if the taxpayer has in the united_states at some time during the taxable_year an office or other fixed place of business as defined in sec_1_864-7 of the regulations to which such income gain_or_loss is attributable in accordance with sec_1_864-6 sec_1_864-5 of the regulations interest from securities that are capital assets and that are from sources without the united_states and derived by a nonresident individual or foreign_corporation in the active_conduct during the year of a banking_financing_or_similar_business in the united_states is treated as effectively connected for such year with the active_conduct of that business under the principles of sec_1_864-4 that apply to determine u s source effectively_connected_income of the same banking_financing_or_similar_business in the united_states sec_1_864-6 of the regulations the definition of security that may give rise to foreign_source_income is the same definition of security that may give rise to u s source interest_income sec_1_864-6 for taxable years beginning after date d based solely on the facts and representations submitted we conclude that under sec_864 u s and foreign source interest_income in the hands of bank with respect to the transferred assets will be treated as effectively connected with the conduct of a u s trade_or_business b gain on disposition of transferred assets cc intl br5 plr-121421-98 sec_864 of the code provides that if any property ceases to be used or held for use in connection with the conduct of a u s trade_or_business and is subsequently disposed of within years after such cessation the income or gain attributable to the disposition will be treated as income or gain effectively connected with the conduct of a u s trade_or_business if the income or gain would have been so treated if the property had been disposed of immediately before such cessation this determination is made without regard to the requirement that the taxpayer be engaged_in_a_trade_or_business_within_the_united_states during the taxable_year for which the income is taken into account gains from the disposition of securities are treated as effectively connected with the conduct of a banking_financing_or_similar_business if the security is attributable to a u s office sec_1_864-4 of the regulations based on bank’s representation that the transferred assets were attributable to bank’s u s office prior to the time bank closed its business operations and surrendered its banking license gain from the disposition of the transferred assets would have been treated as effectively connected with the conduct of a u s trade_or_business if such gains had been recognized immediately before cessation based solely on the facts and representations submitted we conclude that under sec_864 of the code gains realized by bank upon dispositions of transferred assets during the years following date d will be treated as effectively connected with the conduct of a u s trade_or_business c loss on disposition of transferred assets for taxable years beginning after date d bank represents that it has ceased all income producing activities formerly conducted through its u s banking office and for a brief time during the year ending on date d through its representative office sec_1_864-4 of the regulations provides in relevant part that any gain_or_loss from the sale_or_exchange of stocks or securities which are capital assets which is from sources within the united_states and derived by a nonresident individual or foreign_corporation in the active_conduct during the taxable_year of a banking_financing_or_similar_business in the united_states shall be treated as effectively connected for such year with the conduct of that business only if the stocks or securities giving rise to such income gain_or_loss are attributable to the u s office through which such business is carried on sec_864 of the code provides for the recognition of only income or gain with respect to dispositions within years of assets that cease to be held for use in connection with the conduct_of_a_trade_or_business within the united_states under sec_1_864-4 of the regulations a security may be attributable to a u s cc intl br5 plr-121421-98 office engaged in the active_conduct_of_a_banking_financing_or_similar_business regardless of whether the security is held by the u s office or recorded on its books_and_records as having been acquired by such office for its account sec_1 c iii b of the regulations accordingly securities that are attributable to a u s office of a foreign corporation’s banking_financing_or_similar_business under sec_1_864-4 do not cease to be held for use in connection with the conduct_of_a_trade_or_business within the united_states if the foreign_corporation remains engaged in a u s banking_financing_or_similar_business through a u s office to which the transferred securities may be attributed based solely on the facts and representations submitted for taxable years beginning after date d all dispositions of transferred assets occurring after date d will be dispositions of assets that have ceased to be held in connection with the conduct of a banking_financing_or_similar_business in the united_states in accordance with sec_864 of the code these dispositions may give rise to effectively_connected_income or gain solely under sec_864 and may not give rise to effectively_connected_income gain_or_loss under sec_864 c or c accordingly losses with respect to such dispositions of transferred assets after date d shall not be treated as effectively connected with the conduct_of_a_trade_or_business within the united_states requested ruling bank has requested for tax years beginning after date d that transferred assets that have been materially modified with the participation solely of foreign office personnel will give rise to effectively_connected_income gain_or_loss after the modifications have occurred sec_1_1001-1 of the regulations provides that gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained sec_1_1001-3 provides that a significant modification of a debt_instrument results in an exchange of the original debt_instrument for a modified instrument that differs materially either in_kind or in extent accordingly a significant modification within the meaning of sec_1_1001-3 will result in the realization of gain_or_loss under sec_1001 of the code giving rise to the deemed sale_or_exchange of the original instrument for a new instrument based solely on the facts and representations submitted with respect to transferred assets that are subject_to a significant modification within the meaning of sec_1_1001-3 of the regulations through activities conducted solely through a non-u s office or fixed place of business_interest_income with respect to such securities following the significant modification and any income gain_or_loss with respect to a later disposition following the significant modification will not be treated as effectively connected with the active_conduct of a u s trade_or_business under sec_1 c ii and b ii b of the regulations cc intl br5 plr-121421-98 requested ruling bank has requested for purposes of the branch-level interest tax on excess_interest under sec_884 of the code that it be permitted to treat a portion of its excess_interest as interest on deposits under sec_1_884-4 of the regulations for taxable years beginning after date d sec_881 of the code imposes a percent tax on interest received from sources within the united_states by a foreign_corporation to the extent such interest is not effectively connected with the conduct_of_a_trade_or_business in the united_states sec_884 of the code provides that in the case of a foreign_corporation engaged in a trade_or_business in the united_states any interest_paid by such trade_or_business in the united_states shall be treated as if it were paid_by a domestic_corporation sec_884 of the code provides that to the extent the interest that is allocable to income that is effectively connected or treated as effectively connected with the conduct_of_a_trade_or_business in the united_states exceeds the interest described in sec_884 a foreign_corporation shall be liable for tax under sec_881 in the same manner as if such interest were paid to such foreign_corporation by a wholly owned domestic_corporation on the last day of such foreign corporation's taxable_year sec_1_884-4 of the regulations provides that the rate_of_tax imposed on the excess_interest of a foreign_corporation that is a qualified_resident within the meaning of sec_1_884-5 of the regulations of a country with which the united_states has an income_tax treaty shall not exceed the rate provided under such treaty that would apply with respect to interest_paid by a domestic_corporation to that foreign_corporation accordingly bank’s excess_interest other than that portion characterized as interest on deposits is subject_to tax under sec_881 provided that bank is a qualified_resident of country a within the meaning of sec_1_884-5 of the regulations the rate_of_tax on such excess_interest shall be r percent sec_1_884-4 of the regulations provides that a portion of the excess_interest of a foreign_corporation that is a bank as defined in sec_585 of the code without regard to the second sentence thereof provided that a substantial part of its business in the united_states as well as all other countries in which it operates consists of receiving deposits and making loans and discounts shall be treated as interest on deposits and thus exempt from tax under sec_881 bank represents that it meets the requirements of sec_1_884-4 of the regulations except that it is not engaged in an actual trade_or_business in the united_states for taxable years beginning after date d and therefore it will not receive deposits cc intl br5 plr-121421-98 or make loans and discounts within the united_states during those taxable years bank represents that prior to the date it surrendered its banking branch and agency licenses during the year ending on date d a substantial part of its u s activities consisted of receiving deposits and making loans and discounts sec_585 of the code treats a foreign bank as a bank if it would meet the requirements of sec_581 but for the fact it is a foreign bank sec_581 defines a bank in relevant part to be a bank or trust company incorporated and doing business under the laws of the united_states including laws relating to the district of columbia or of any state a substantial part of the business of which consists of receiving deposits and making loans and discounts or of exercising fiduciary powers similar to those permitted to national banks under authority of the comptroller of the currency and which is subject by law to supervision and examination by state or federal authority having supervision over banking institutions subsequent to the date that bank surrendered its u s branch banking and agency licenses bank no longer meets the requirements of sec_1_884-4 of the regulations because it no longer receives deposits in the united_states bank is eligible for the benefits of sec_1_884-4 however because under sec_864 of the code bank would have been eligible for the benefits of sec_1 a iii if the interest_income were taken into account in the prior year in which the transactions giving rise to the effectively_connected_income were entered into and because necessarily bank represents that after date d it is no longer engaged in a u s trade_or_business a final condition to qualify for the benefits of sec_1 a iii is that bank represents that it will continue to meet the requirement that a substantial part of its worldwide business will consist of receiving deposits and making loans and discounts accordingly based solely on the facts and representations submitted bank may treat a portion of its excess_interest as interest on deposits under sec_1_884-4 of the regulations for taxable years beginning after date d requested ruling bank has requested that to the extent it remains subject_to tax under sec_882 of the code in years beginning after date d that it be treated as a bank within the meaning of sec_1_882-5 of the regulations and be permitted to elect the percent fixed ratio method for determining its u_s_liabilities cc intl br5 plr-121421-98 sec_1_882-5 of the regulations provides rules for determining the amount of interest_expense of a foreign_corporation that is allocable under sec_882 of the code to income that is or is treated as effectively connected with the conduct_of_a_trade_or_business within the united_states under these rules a taxpayer must determine its worldwide liability-to-asset ratio sec_1_882-5 provides that a taxpayer that is a bank as defined in sec_585 without regard to the second sentence thereof may elect to use a fixed ratio of percent in lieu of its actual ratio sec_1_882-5 of the regulations provides that elections under sec_1_882-5 must be made on a corporation’s federal_income_tax return for the first taxable_year beginning on or after the effective date of sec_1_882-5 in the event a taxpayer fails to make an election in a timely manner the district_director or the assistant_commissioner international may make such election on the taxpayer’s behalf bank will not meet the definition of a bank for taxable years beginning after date d because it represents that after that date it is no longer engaged in business under the laws of the united_states or any state however bank represents that during the years in which it was engaged_in_a_trade_or_business_within_the_united_states it was a bank as defined in sec_585 of the code and that a substantial part of its worldwide business during taxable years beginning after date d will consist of receiving deposits and making loans and discounts bank was engaged_in_a_trade_or_business_within_the_united_states during the first taxable_year in which sec_1_882-5 and its requirement to make timely elections was effective accordingly in order for bank to be eligible to use the percent fixed ratio method under sec_1_882-5 bank must have made a timely election pursuant to sec_1_882-5 bank represents that it made a timely election to use the percent fixed ratio for its taxable_year ended date f and filed tax returns to report its income subject_to tax under sec_882 based on the facts and representations submitted bank’s prior election if timely made renders the need to make the same election unnecessary for a subsequent year in which bank is subject_to tax under sec_882 of the code solely by reason of income and gain being treated as effectively connected under sec_864 and c because bank was eligible to and represents that it did timely elect the percent fixed ratio election under sec_1_882-5 for its taxable_year ended date f and bank represents that subsequent to date d bank will not actually be engaged in a u s trade_or_business bank shall continue to apply the percent fixed ratio method under sec_1_882-5 until the first taxable_year whichever occurs earliest in which bank earns no additional effectively_connected_income or gain with respect to the transferred assets pursuant to ruling under sec_864 and c except that bank shall not be required to use the fixed ratio beyond the minimum five year period beginning with bank’s fixed ratio election in year f or beginning in the year after date d bank becomes engaged in a u s trade_or_business that does not meet cc intl br5 plr-121421-98 the requirements of sec_585 without regard to the second sentence thereof the opinions expressed in ruling sec_1 and are conditioned on bank’s representation that after date d it is no longer engaged_in_a_trade_or_business_within_the_united_states except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no ruling is expressed concerning whether at any time bank’s u s representative office has been or will be engaged in a u s trade_or_business whether the transferred assets are securities as defined in sec_1_864-4 and sec_1_864-6 of the regulations or whether any modifications previously effected through the sole participation of bank’s non-u s offices were significant modifications within the meaning of sec_1_1001-3 or whether any income gain_or_loss with respect to any significant modifications which pursuant to ruling cannot be effectively connected under sec_1_864-4 and sec_1_864-6 of the regulations is or should be treated as effectively connected under sec_1 c vi or b ii d of the regulations further bank did not request and no opinion is expressed concerning the application of the united states-country a income_tax treaty with respect to the transferred assets or the u s tax treatment of the transferred off-balance sheet items a copy of this letter must be attached to any income_tax return to which it is relevant including any previously filed return this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer __________________________ paul epstein senior technical reviewer branch office of associate chief_counsel international
